DETAILED ACTION
Claims 1-7 and 9-18 are presented for examination, wherein claims 1-3 are currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed methods of claims 1-3, the subject matter which was indicated as being allowable in the December 9, 2020 non-final Office action, specifically the steps of (1) forming a film on a substrate by nucleating a plurality of aggregates of formed of few-layer graphene joined together to form a porous structure; then (3) infusing a molten lithium metal into said nucleated porous structure, wherein further:
in claim 1: subsequent to the step of infusing a molten lithium metal into said nucleated porous structure, steps of (4) evaporating the molten lithium metal onto a metal foil; then (5) rolling the molten lithium metal from said metal foil into the porous structure, then (6) removing said substrate from the scaffolded anode;
in claim 2: subsequent to the step of forming a first film on a substrate by nucleating a plurality of aggregates of formed of few-layer graphene joined together to form a porous structure, a step of (2) forming a plurality of interconnected porous channels in the porous structure; then after infusing a molten lithium metal into said nucleated porous structure, a step of (4) removing said substrate from the scaffolded anode; and,
in claim 3: subsequent to the step of forming a first film on a substrate by nucleating a plurality of aggregates of formed of few-layer graphene joined together to form a porous structure, a step of (2) forming a second film on a substrate by nucleating a plurality of aggregates of formed of few-layer graphene joined together to form a porous structure, wherein the first film and second film are adjacent and interrelated to collectively form a plurality of interconnected porous channels; then then after infusing a molten lithium metal into said nucleated porous structure, a step of (4) removing said substrate from the scaffolded anode.
While infusing molten lithium is well-known in the art, none of the timely art of record teaches the specifically claimed method of forming the claimed carbon-based scaffolded anode on a sacrificial substrate and then infusing said scaffolded anode with molten lithium, then removing said sacrificial substrate in the claimed method of claims 1-3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723